In the Supreme Court of Georgia



                                      Decided:     February 2, 2015


     S15Y0003. IN THE MATTER OF ROBERT T. THOMPSON, JR.

      PER CURIAM.

      This disciplinary matter is before the Court on a Notice of Discipline

seeking the disbarment of Robert T. Thompson, Jr. (State Bar No. 709750).

Thompson, who was admitted to the Bar in 1975, is currently under interim

suspension. See In the Matter of Thompson, S14Y1900 (Aug. 26, 2014); In the

Matter of Thompson, S15Y0159 (Oct. 6, 2014). Thompson provided the State

Bar’s membership department with only a post office box as his address, and so

in accordance with Bar Rule 4-203.1 (b) (3) (ii), the State Bar requested that

Thompson acknowledge service. Because Thompson never acknowledged

service, the State Bar properly served him by publication pursuant to Bar Rule

4-203.1 (b) (3) (ii). Thompson failed to file a Notice of Rejection. Therefore,

he is in default, has waived his right to an evidentiary hearing, and is subject to

such discipline and further proceedings as may be determined by this Court. See

Bar Rule 4-208.1 (b).
      The facts, as deemed admitted by virtue of Thompson’s default, are that

in March 2012, a client hired Thompson to file an action on her behalf against

JP Morgan Chase Bank. The client paid Thompson a flat fee of $5,000. In

April 2012, the superior court granted a temporary restraining order against the

foreclosure of the client’s house and required the client to pay $1,000 into the

registry of the court. Thompson paid the money into the court’s registry, and

the client reimbursed him. JP Morgan removed the case to federal court, and the

client paid an additional $5,000 flat fee. Thompson then instructed the client to

pay $1,000 monthly into his trust account in order “to show good faith”; the

payments were not required by court order. The client made $15,000 in

payments to Thompson’s trust account. In February 2013, the federal district

court granted JP Morgan’s motion to dismiss. In the meantime, the client

negotiated, without Thompson’s involvement, a loan modification with JP

Morgan. Thereafter, the client asked that Thompson return her $15,000, but he

refused. In response to the grievance filed with the State Bar, Thompson

admitted that he did not keep the client’s funds in his attorney trust account and

falsely claimed that the $15,000 was payment for additional legal services.

Although Thompson acknowledged service of the Notice of Investigation and

                                        2
filed a response, he failed to file the response within 30 days as required by Bar

Rule 4-204.3.

      The Investigative Panel found that by this conduct Thompson violated

Rules 1.15 (I) (a), 1.15 (II) (a), 1.16 (d), 8.4 (a) (4), and 9.3 of the Georgia Rules

of Professional Conduct found in Bar Rule 4-102 (d). The maximum sanction

for a violation of Rules 1.15 (I) (a), 1.15 (II) (a), and 8.4 (a) (4) is disbarment,

and the maximum sanction for a violation of Rules 1.16 (d) and 9.3 is a public

reprimand.

      Having reviewed the record, we conclude that disbarment is the

appropriate sanction in this matter. Accordingly, it is hereby ordered that the

name of Robert T. Thompson, Jr. be removed from the rolls of persons

authorized to practice law in the State of Georgia. Thompson is reminded of his

duties pursuant to Bar Rule 4-219 (c).

      Disbarred. All the Justices concur.




                                          3